Ethridge, J.,
delivered the opinion of the court.
Napoleon Langston, Irvin Buckley, Hubert Buckley, and Percy Hudson were jointly indicted for feloniously distilling liquor commonly called “white lightning” and “moon*399shine.” A severance was granted. The state first tried and convicted one of the Buckleys. The facts in evidence show that Langston, the two Buckleys, and Hudson were all present on a certain night when the still was being operated upon Langston’s place, the proof showing that the particular part of his place was being leased by the year to another. The sheriff got a tip that whisky was being manufactured on Langston’s place and took some deputies and proceeded to the premises to investitgate. They arrived at night and found a still being operated by Hudson and one of the Buckleys, the appellant sitting near under a tree with a gun. The officers watched the process some little time and on one occasion Langston got up from where he was sitting, walked near the still, looked at it for a while and returned to his place under the tree. After waiting a time, the sheriff called on Langston to throw down his gun and surrender. Langston started to arise and, while in the act of rising from his seat, was fired upon by the deputy and wounded, whereupon he took flight and was arrested at his home the following day.
In impaneling the jury, a number of jurors who sat in the case of one of the Buckleys, jointly indicted, and rendered a verdict in such case were called on the jury in the present case and, in the examination on voir dire, stated that they had an opinion, but also stated that they could try the case on the evidence and render a fair and impartial verdict on the evidence. They all testified that it would take evidence to remove the opinion they had formed. They were each challenged for cause, and the first challenge overruled, and the defendant exercised his peremptory challenges to the limit, but was compelled to go to trial with some jurors who had sat upon the Buckley case, involving the same facts and circumstances, with the difference only that Buckley Avas actually engaged in the manufacture of liquor, while Langston Avas merely on guard with a shotgun. Langston’s testimony and that of one of the Buck-leys tended to shoAV that he did not know of the operation of the still until the night in question, and that he went *400over there for the purpose of investigating what the fire was about, and that, when he found the still, he objected to it and ordered it moved away from his place.
The principal assignment of error is as to accepting jurors over defendant’s challenges for cause, who had heard the evidence in the Buckley case. Section 26 of the state Constitution guarantees every person a fair trial by an impartial jury, and a juror who has heard all the evidence from the witnesses does not constitute a fair and impartial jiiror, even though he testifies on his voir dire examination that he can discard his opinion, formed from hearing the evidence, and try the defendant fairly and impartially, notwithstanding such opinion so formed. Sheppric v. State, 79 Miss. 740, 31 So. 416; Murphy v. State, 92 Miss. 203, 45 So. 865; Klyce v. State, 79 Miss. 652, 31 So. 339; House v. State, 96 Miss. 653, 51 So. 274; Jeffries v. State, 74 Miss. 675, 21 So. 526. It is difficult to see how the juror could ever form an opinion that would be lasting, if he had not formed it from hearing the evidence delivered from the witness stand in another case involving the same facts.

Reversed and remanded.